Pee Curiam,
It is to be regretted that the legislature does not provide a uniform system for the care of the poor, and require each county in the state to erect a house for their accommodation. Under our present system, many of the counties are divided into as many poor districts as there are townships. This results in constant litigation between these small poor districts in regard to the settlement of paupers. Much of this litigation is unseemly, of a trifling character, and not creditable to the poor districts concerned. It is not too much to say that some districts, at least, spend almost as much money in litiga*336tion as they do in support of the unfortunate poor. This would cease, to a great extent, if each county were charged with the support of its own poor.
In the case in hand the appellant alleges that the order of removal is in violation of the statute forbidding the separation of the wife from her husband. See first specification. It is sufficient to say, in answer to this objection, that the order of removal did not separate the husband from the wife. It is true they were living together at the time the order was made, and the order provided only for the removal of the wife. There is nothing to show that either the husband or wife objected tO' the order, on this ground, or that the husband did not, in point, of fact, accompany his wife. There was certainly nothing in the order to prevent his doing so.
The second specification alleges that Charles Johnson and Sarah Johnson, his wife, the pauper, did not dwell upon real estate in Lewis township for one whole year. This was the-appellant’s second point, and was refused by the court below. As the point was put, it was insensible, and might well have been refused for this reason alone. The court below found that Charles Johnson had bona fide taken a lease of real estate in Lewis township of the yearly rent of ten dollars; that ho had paid said rent, and that he and his wife, the pauper, lived on the premises so leased from the forenoon of April 2, 1890, until the forenoon of April 1, 1891. Under this state of facts the court below held that this was a compliance with the act. of assembly, and gave Charles Johnson a settlement in Lewis township. In other words, that Johnson had lived on the demised premises for one entire year under the lease. In this we think he was right. The law does not regard the fractions of a day. Leases beginning on the 1st of April expire on the 31st of March, following: Duffy v. Ogden, 64 Pa. 240.
Judgment affirmed.